Case 4:19-cv-02847 Document 1 Filed on 08/01/19 V2egp 1 of 21

Notice of Amended Partial Acceptance — (Non-Mixed case) Airica Walthall v. Kirstjen M. Nielsen, Secretary
Agency Case No.: HS-ICE-00922-2018

If you do not wish to pursue the complaint, the complaint may be withdrawn at any time by contacting -
the below named EEO point of contact.

RIGHTS AND RESPONSIBILITIES:

Please note that, any time after 180 days have elapsed from the filing of the complaint, your client has the

 
   

 

 

Office indicated in the acknowledgm ice previously issued, with a copy provi
Office. ‘fAltematively, your client has the right to file a civil action in U.S. District Court at that time.
nn

You and Complainant are reminded that in order to amend this complaint prior to a hearing, Complainant
must submit a written statement to the Chief, Complaints and Resolution Division, Office of Diversity
and Civil Rights, in order for the Agency to determine whether the proposed amendments are like or

related to the allegations previously accepted for investigation.

Proposed amendments and requests to change accepted allegations should be sent to:

Via Mail: United States Courts
Carolyn Leary Southern District of Texas
(A) Chief, Complaints and Resolution Division FILED
ATTN: Amendments AUG 01 2019
Office of Diversity and Civil Rights HO
801 1 Street NW, Suite 810 David J. Bradley, Clerk of Court

8th Floor, Mail Stop 5010

Or Via Email: EEO-ADR-JCE@ice.dhs.gov

Include in the subject line: Amendment Requested peer reo

To avoid possible dismissal of your client’s discrimination complaint for failure to prosecute, you and
your client should promptly acknowledge receipt of all certified mail; provide this office with any change .
of address; cooperate with the EEO Investigator in the conduct of the investigation; and, if a hearing is
requested, proceed with the hearing without undue delay. Failure to cooperate may result in dismissal of
your client’s discrimination complaint, pursuant to 29 C_F.R. § 1614.107(a)(7).

Please be aware that 29 C.F.R. § 1614.603 states that parties must make reasonable efforts to voluntarily
settle the complaint throughout the process. For information regarding the U.S. Immigration and
Customs Enforcement’s Alternative Dispute Resolution (ADR) program, or other resolution methods
available to your client, please contact Jay Gauthier, ADR Program Manager, at 802-288-8782. Please
note that the terms of any resolution/settlement, should one be reached, will be reduced to writing, and

you and your client will be provided a copy.

 
Case 4:19-cv-02847 Document1 Filed on 08/01/19 in TXSD Page 2 of 21

| : ; fi i i FORM APPROVED
CLAIM FOR DAMAGE INSTRUCTIONS: Please read carefully the instructions on the
, s reverse side and supply information requested on both sides of this OMB NO. 1105-0008

INJU RY, OR DEATH " form. Use additional sheet(s) if necessary. See reverse side for

 

additional instructions:

 

 

 

 

 

1. Submit to Appropriate Federal Agency: 2. Name, address of claimant, and claimant's personal representative if any.
(See instructions on reverse). Number, Street, City, State and Zip code.
L Department of Homeland Security Aitica Waithall
7430 Foxwaithe Lane
Humble TA 77338
3. TYPE OF EMPLOYMENT 4. DATE OF BIRTH 5. MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7. TIME (A.M. OR P.M.)
[_] miuitary CIVILIAN | 08/16/1979 Divorced 2010 - Present NA

 

 

 

 

8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
the cause thereof. Use additional pages if necessary).

Federal law enforcement officers (including managers) used Jaw enforcement resources, tools, and databases to harass, discriminate, and
harm me and my 15 year old daughter and then attempted to coverup the matter. Many regulations, policies, and even laws were violated in
this case. My federal mail and packages were circumvented and tampered with. Federal law enforcement officers illegally monitored personal
phone calls, call logs, personal emails, personal text messages, accessed personal home cameras, inappropriate solicitation of a minor (my
daughter). Wrongful discharge, defamation, sexual harassment, LGBT, gender, and religious discrimination, law enforcement intimidation, AD/

discrimination HIPAA, and FMLA violations. See Attached documents.
PROPERTY DAMAGE

 

9.
NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).

 

NA .
BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).

See #8 and see attached documents.

My daughter was also harmed in this matter.

 

 

10. PERSONAL INJURYAVRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

This matter has been overwhelming and harmful to me and my daughter as we both developed health conditions. The medical conditions
derived by me are stress & anxiety related and are much better today. in 12 months, my daughter and | relocated cross country twice in
attempt to resolve extreme harassment while my daughter was also experiencing harassment from these same individuals. Specific
information referencing derived medical conditions may be requested - all severe stress & anxiety related due to long term retaliation.

 

 

41. VATNESSES

 

 

NAME ADDRESS (Number, Street, City, State, and Zip Code}
R. Cantu, C. Hicks, H. Marin, J. Leal, 806 Hilbig Road Conroe TX 77301, Phone: (936) 521-4900
A. Bennett, B. Bradford, C. Clements, J. Davis 126 Northpoint Drive. Houston TX
J. Lara, T. Stephens (and many others) tax CALL ROsTeas 16630 Imperial Valley Dr. Suite 200 Houston TX

 

 

 

12. (See instructions on reverse). AMOUNT OF CLAIM (in dollars)

12a, PROPERTY DAMAGE 12b. PERSONAL INJURY 12¢c. WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause
. forfeiture of your rights).

2 Million 5 Million 7 Million

 

 

 

 

1 CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

NT (See instructions on reverse side). | 13b. PHONE NUMBER OF PERSON SIGNING FORM |14. DATE OF SIGNATURE

 

13a. SIGNATURE OF C}

  

 

 

 

 

- | LIP “PI - BF OK KL?
CIVIL PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant is liable to the United States Gavemment for a civil penalty of not less than Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001.)

$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729).

 

 

NSN 7540-00-634-4045 STANDARD FORM 95 (REV. 2/2007)

Authonzed for Local Reproduction
Previous Edition is not Usable PRESCRIBED BY DEPT. OF JUSTICE
28 CFR 14.2

95-109

 
Case 4:19-cv-02847 Document1 Filed on 08/01/19 in TXSD Page 3 of 21

 

INSURANCE COVERAGE

 

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

15. Do you carry accident insurance? TI Yes if yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number. [x] No

 

16. Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible?

17. If deductible, state amount

im Yes No

 

 

18. If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts).

 

19. Do you carry public liability and property damage insurance? [| Yes If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code). No

 

claim form.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to completely execute this form or to supply the requested material within
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when itis

mailed,

if instruction is needed in completing this form, the agency listed in item #1 on the reverse
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency is
involved, please state each agency.

The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal represeniative
must be presented in the name of the claimant. If the claim is signed by the agent or
legal representative, it must show the title or Jegal capacity of the person signing and be
accompanied by evidence of his/her authority to present a claim on behalf of the claimant
as agent, executor, administrator, parent, guardian or other representative.

If claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form.

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the “appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate

Complete all items - Insert the word NONE where applicable.

DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN

TWO YEARS AFTER THE CLAIM ACCRUES.

The amount claimed should be substantiated by competent evidence as follows:

(a) In support of the claim for personal injury or death, the claimant should submit a
written report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
and the period of haspitalization, or incapacitation, attaching itemized bills for medical,
hospital, or burial expenses actually incurred.

(®) in support of claims for damage to property, which has been or can be economically
repaired, the claimant should submit at least two itemized signed statements or estimates
by reliable, disinterested concerns, or, if payment has been made, the itemized signed
receipts evidencing payment.

{c) In support of claims for darnage to property which is not economically repairable, or if
the property is lost or destroyed, the claimant should submit statements as to the original
cast of the property, the date of purchase, and the value of the property, both before and
after the accident. Such statements should be by disinterested competent persons,
preferably reputable dealers or officials familiar with the type of property damaged, or by
two or more competitive bidders, and should be certified as being just and correct.

(d) Failure to specify a sum certain will render your claim invalid and may result in
forfeiture of your rights. :

 

This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and

concems the information requested in the letter to which this Notice is attached.

A. Authority: The requested information is solicited pursuant to one er more of the
following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.R.

Part 14.

 

PRIVACY ACT NOTICE

B. Principal Purpose: The information requested is to be used in evaluating claims.

C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
submitting this form for this information.

D. Effect of Failure fo Respond: Disclosure is voluntary. However, failure to supply the
requested information or to execute the form may render your claim “invalid.”

 

'| form(s) to these addresses,

 

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this callection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S, Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mail completed

 

STANDARD FORM 95 REV. (2/2007) BACK

 
Case 4:19-cv-02847 Document 1 Filed on 08/01/19 in TXSD Page 4 of 21

 

_ CLAIM FOR DAMAGE, INSTRUCTIONS: Please read carefully the instructions on the FORM APPROVED
reverse side and supply information requested on both sides of this OMB NO. 1105-0008
INJURY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for
additional instructions.

 

 

 

41. Submit to Appropriate Federal Agency: 2. Name, address of claimant, and claimant's personal representative if any.
(See instructions on reverse). Number, Street, City, State and Zip code.

Department of Defense Airica Walthall
7430 Foxwaithe Lane

Lv / Servies, Agents; Miidecy Humble TX 77338

 

3. TYPE OF EMPLOYMENT 4. DATE OF BIRTH 5. MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7. TIME (A.M. OR P.M.)

MILITARY CIVILIAN | 08/16/1979 Divorced 2011 to Present NA
8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
the cause thereof, Use additional pages if necessary).

 

 

 

 

 

Under the Color of Law, DOD & DHS personne! (including managers) unethically and illegally used and abused military & law enforcement
authorities, powers, resources, tools, and databases to harass, discriminate, retaliate, intimidate, participate in computer crimes & data
exploitation, and then attempted to cover up the matter. Many regulations, policies, and even laws were violated in this case. DOD & DHS
employees unethically & illegally monitored personal phone calls, call logs, personal emails, personal text messages, and even accessed

personal home cameras violating major Civil Rights Laws. See Attached Documents.

 

9. PROPERTY DAMAGE

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).

 

NA
BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.

(See instructions on reverse side).

See #8 and see attached documents.
My daughter was also harmed in this matter.

 

 

10. PERSONAL INJURYAWRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

This matter has been overwhelming and harmful to me and my daughter as we both developed health conditions. The medical conditions
derived by me are stress & anxiety related and are much better today. In 12 months, my daughter and | relocated cross country twice in
attempt to resolve extreme harassment from work, while my daughter also experienced harassment from these same individuals. Specific
information referencing derived medical conditions may be requested - all severe siress & anxiety related due to long term retaliation.

 

 

11. WITNESSES

 

NAME ADDRESS (Number, Street, City, State, and Zip Code)

 

K. McCray, S. Hawthorne, L. Ashley, Tilley (and others) US Air Force - Lackland AFB TX, USAF - Randoiph AFB TX

Damion Warr, Jason Hill (USAR unit & others) US Army 1002nd QM CO Det Ellington Fieid 14555 Scholl Street Houston TX

Jason Smith (USAR WTC unit & others) US Army — 95th Division Warrior Transition Center Fort Sill OK.

 

 

AMOUNT OF CLAIM (in dollars)

 

12, (See instructions on reverse).

12a, PROPERTY DAMAGE 12b. PERSONAL INJURY 12c. WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause
forfeiture of your rights).

2 Million 5 Million 7 Million

 

 

 

 

{ CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM. /

 

| 13b. PHONE NUMBER OF PERSON SIGNING FORM |14. DATE OF SIGNATURE

13a. SIGNATURE OF CLAIMANT (See instr~#--° 07 reverse side).

   
  

 

| 27-228 - fas Boel LP

GRIMINAL PENALTY FOR PRESENTING FRAUDULENT

- CIVIL PENALTY FOR PRESENTING
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS

 

 

The claimant is liable to the United States Government for a civil penalty of not Jess than Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001.)

$5,000 and not more than $10,000, plus 3 times the amount of damages sustained

 

 

 

by the Government. (See 31 U.S.C. 3729).
Authorized for Local Reproduction NSN 7540-00-634-4046 STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable PRESCRIBED BY DEPT. OF JUSTICE

: 28 CFR 14.2

95-109

 
Case 4:19-cv-02847 Document 1 Filed on 08/01/19 in TXSD Page 5 of 21

 

INSURANCE COVERAGE

in order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

 

15. Do you carry accident Insurance? | Yes If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number. No

 

46, Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible?

17. If deductible, state ammount

[J Yes No

 

 

18. If a claim has been filed with your cartier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts).

 

19. Do you carry public liability and property damage insurance? [J Yes If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code). No

 

claim form.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to completely execute this form or to supply the requested material within
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is
mailed.

If instruction is needed in completing this form, the agency listed in item #1 on the reverse
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency is
involved, please state each agency.

The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant A claim presented by an agent or legal representative
must be presented in the name of the claimant. If the claim is signed by the agent or
legal representative, it must show the title or legal capacity of the person signing and be
accompanied by evidence of his/her authority to present a claim on behalf of the claimant
as agent, executor, administrator, parent, guardian or other representative.

If claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form.

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate

Complete ail items - Insert the word NONE where applicable.

JWO YEARS AFTER THE CLAIM ACCRUES.

DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN

The amount claimed should be substantiated by competent evidence as follows:

(a) in support of the claim for personal injury or death, the claimant should submit a
written report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
hospital, or burial expenses actually incurred,

(b) in support of claims for damage to property, which has been or can be economically
repaired, the claimant should submit at least two itemized signed statements or estimates
by reliable, disinterested concerns, or, if payment has been made, the itemized signed
receipts evidencing payment.

(c) \n support of claims for damage to property which is not economically repairable, or if
the property is lost or destroyed, the claimant should submit statements as to the original
cost of the property, the date of purchase, and the value of the property, both before and
after the accident. Such statements should be by disinterested competent persons,
preferably reputable dealers or officials familiar with the type of property damaqed, or by
two or more competitive bidders, and should be certified as being just and correct.

(d) Faijure to specify a sum certain will render your claim invalid and may result in
forfeiture of your rights.

 

This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and

concems the information requested in the letter to which this Notice is attached.

A. Authority: The requested information is solicited pursuant to one or more of the
following: 5 U.S.C. 301, 28 U.S.C, 501 et seq., 28 U.S.C. 2677 et seq., 28 C.F.R.

Part 14.

PRIVACY ACT NOTICE

 

B. Principal Purpose: The information requested is to be used in evaluating claims.

C. Routine Use: See the Notices of Systems of Records for the agency to whom yau are
submitting this form for this information.

Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the

D.
requested information or to execute the form may render your claim “invalid.”

 

form(s) to these addresses,

 

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of ihis collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 ar to the Office of Management and Budget. Do nat mail completed

 

 

STANDARD FORM 95 REV. (2/2007) BACK

 
Case 4:19-cv-02847 Document 1 Filed on 08/01/19 in TXSD Page 6 of 21

 

})

CLAIM FOR DAMAGE, INSTRUCTIONS: Please read carefully the instructions on the FORM APPROVED
INJURY. OR DEATH reverse side and supply information requested on both sides of this OMB NO. 1105-0008
; form. Use additional sheet(s) if necessary. See reverse side for
additional instructions.

 

 

 

4. Submit to Appropriate Federal Agency: 2. Name, address of claimant, and claimant's personal representative if any.
(See instructions on reverse). Number, Street, City, State and Zip code.

Airica Walthall
7430 Foxwaithe Lane
Humble TX 77338

United States Postal Service

 

3. TYPE OF EMPLOYMENT 4. DATE OF BIRTH 5. MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7. TIME (A.M. OR P.M.)

[_] MILITARY CIVILIAN | 08/16/1979 Divorced 2014 - Present NA

 

 

 

 

 

8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
the cause thereof. Use additional pages if necessary).

Federal employees (including USPS employees) used government resources, tools, and databases to harass and discriminate using my
personal mail & packages in order to retaliate, intimidate, and exploit personal information. Many regulations, policies, and even laws were
violated in this case. My US mail and packages were circumvented and tampered with consistently for years. Without a warrant - USPS
workers and Law Enforcement Officers circumvented, screened, and tampered with my mail & packages at USPS storefront 9490 FM 1960
Bypass W Ste 200 Humble TX 77338 and 1202 ist St E, Humble, TX 77338 (and other locations). See Attached Documents.

 

9. PROPERTY DAMAGE

 

NAME AND ADDRESS OF OWNER, iF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).

NA

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).

See #8 and see attached documents.

 

10. PERSONAL INJURY/WRONGFUL DEATH

 

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

Due to extreme harassment and long term retaliation, this matter has been overwhelming and harmful. The medical conditions derived by me
are stress & anxiety related but are now much better. In 12 months, my daughter and | relocated cross country twice in attempt to resolve
extreme retaliation & harassment from my job, while my daughier also experienced harassment from these same individuals. Specific
information about derived medical conditions may be requested - all severe stress & anxiety related due to jong term retaliation).

 

41. WITNESSES

 

NAME ADDRESS (Number, Street, City, State, and Zip Code)

 

USPS Store 77338, C. Hicks, H. Marin, J. Leal, USPS Store - 9490 FM 1960 Bypass W Ste 200 Humble TX

A. Bennett, B. Bradford, C. Clements, J. Davis 126 Northpoint Drive. Houston TX

J. Lara, T. Stephens, R. Cantu 806 Hilbig Road Conroe TX 77301

 

 

AMOUNT OF CLAIM (in dollars)

 

12. (See instructions on reverse).
12a. PROPERTY DAMAGE 12b. PERSONAL INJURY 412c, WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause
forfeiture of your rights).
2 Million 2 Million

 

 

 

 

1 CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

 

 

 

 

13a. SIGNATUR IMANT (See instructions on reverse side). J 13b. PHONE NUMBER OF PERSON SIGNING FORM /14. DATE OF SIGNATURE
SEED “a Tb PEOE 06-11-2019
CIVIL PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS

The claimant is liable to the United States Government for a civil penalty of not less than Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001.)

$5,000 and not more than $10,000, plus 3 times the amount of damages sustained

 

 

 

by the Government. (See 31 U.S.C. 3729).
Authorized for Local Reproduction NSN 7540-00-634-4046 STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable PRESCRIBED BY DEPT. OF JUSTICE

28 CFR 14.2

95-109

 
Case 4:19-cv-02847 Document 1 Filed on 08/01/19 in TXSD Page 7 of 21

 

INSURANCE COVERAGE

 

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

 

15. Do you carry accident Insurance? [J Yes If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number. No

 

16. Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible?

17. If deductible, state amount.

[| Yes No

 

 

18. If a claim has been filed with your cartier, what action has your insurer taken or proposed to take with reference to your claim? (it is necessary that you ascertain these facts).

 

19. Do you carry public liability and property damage insurance? C] Yes If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code). No

 

claim form.

ACLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to completely execute this form or to supply the requested material within
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is

maiied.

if instruction is needed in completing this form, the agency listed in item #1 on the reverse
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency is
involved, please stafe each agency.

The claim may be filled by a duty authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority te act for the claimant. A claim presented by an agent or legal representative
must be presented in the name of the claimant. If the claim is signed by the agent or
legal representative, it must show the title or legal capacity of the person signing and be
accompanied by evidence of his/her authority to present a claim on behalf of the claimant
as agent, executor, administrator, parent, guardian or other representative.

If claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form.

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the “appropriate Federal agency” whose
employee(s) was involved in the incident. if the incident involves more than one claimant, each claimant should submit a separate

Complete all items - Insert the word NONE where applicable.

DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
TWO YEARS AFTER THE CLAIM ACCRUES.

The amount claimed should be substantiated by competent evidence as follows:

(a) in support of the claim for personal injury or death, the claimant should submit a
written report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
and the periad of hospitalization, or incapacitation, attaching iternized bills for medical,
hospital, or burial expenses actually incurred.

(b) \n support of claims for damage to property, which has been or can be economically
repaired, the claimant should submit at least two itemized signed statements or estimates
by reliable, disinterested concerns, or, if payment has been made, the itemized signed

receipts evidencing payment.

(c) in support of claims for damage to property which is not economically repairable, or if
the property is lost or destroyed, the claimant should submit statements as to the original
cost of the property, the date of purchase, and the value of the property, both before and
after the accident. Such statements should be by disinterested competent persons,
preferably reputable dealers or officiais familiar with the type of property damaged, or by
two or more competitive bidders, and shouid be certified as being just and correct.

(dQ) Failure to specify a sum Certain will render your claim invalid and may result in
forfeiture of your rights.

 

This Notice is provided in accordance with the Privacy Act, 5 U.S.C. §52a(e)(3), and

concems the information requested in the letter to which this Notice is attached.

A. Authority: The requested information is solicited pursuant to one or more of the
following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.R.

Part 14.

PRIVACY ACT NOTICE

 

B. Principal Purpose: The information requested is to be used in evaluating claims.

C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
submitting this form for this information.

D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
requested information or to execute the form may render your claim "invalid."

 

form(s) to these addresses.

 

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mail completed

 

 

STANDARD FORM 95 REV. (2/2007) BACK
Case 4:19-cv-02847 Document 1 Eiled on 08/01/19 in TXSD. Page 8 of 21

 

 

 

 

 

CLAIM FOR DAMAGE, INSTRUCTIONS: Please read carefully the instructions on the FORM APPROVED
f reverse side and supply information requested on both sides of this | OMB NO. 1105-0008
INJURY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for
additional instructions.
4. Submit to Appropriate Federal Agency: 2. Name, address of claimant, and claimant's personal representative if any.
(See instructions on reverse). Number, Street, City, State and Zip code.
x WDepartment of Justice Airica Walthall
7430 Foxwaithe Lane
Humble TX 77338
3. TYPE OF EMPLOYMENT 4. DATE OF BIRTH 5. MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7. TIME (A.M. OR P.M.)
[_] MiLitary CIVILIAN | 08/16/1979 Divorced For several years NA

 

 

 

 

 

8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
the cause thereof. Use additional pages if necessary).

Federal law enforcement officers used law enforcement resources, tools, and databases to harass, discriminate, and harm me and my 15 year
old daughter and then attempted to coverup the matter. Many regulations, policies, and even laws were violated in this case. Federal law
enforcement officers illegally monitored personal phone calls, call logs, personal emails, personal text messages, accessed personal home
cameras, inappropriate solicitation of a minor (my daughter). Wrongful discharge, defamation, sexual harassment, LGBT, gender, and religious
discrimination, law enforcement intimidation, ADA discrimination HIPAA, and FMLA violations. Damages include: financial, mental, physical,
and health suffering. See Attached Affidavits.

 

9. PROPERTY DAMAGE

 

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).

See #8 and see attached affidavits.
My daughter was also harmed in his matter.

 

10. PERSONAL INJURY/WRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

 

Severe medical conditions derived from this matter for me and my daughter. Specific information is addressed in attachments.

 

 

 

 

 

 

11. WITNESSES
NAME ADDRESS (Number, Street, City, State, and Zip Code)
Hector Marin 806 Hilbig Road. Conroe, TX, 77301. Phone: (936) 521-4900
Charles Hicks 806 Hilbig Road. Conroe, TX, 77301. Phone: (936) 521-4900
Jose Leal 806 Hilbig Road. Conroe, TX, 77301. Phone: (936) 521-4900
12. (See instructions on reverse). AMOUNT OF CLAIM (in dollars)
12a. PROPERTY DAMAGE 12b. PERSONAL INJURY 12c. WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause
forfeiture of your rights).

2 Million 5 Million 7 Million

 

 

 

 

| CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

 

   

 

 

 

 

 

 

 

13a. SIGNATURE OF CLAIMAN],See instructions on reverse side). 13b. PHONE NUMBER OF PERSON SIGNING FORM |14. DATE OF SIGNATURE
LL wt Lb - SAAS LLLP,
CIVIL PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant is liable to the United States Government for a civil penalty of not less than Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729).
Authorized for Local Reproduction NSN 7540-00-634-4046 STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usabie PRESCRIBED BY DEPT. OF JUSTICE

95-109 28 CFR 14.2
Case 4:19-cv-02847 Document 1 Filed on 08/01/19 in TXSD_ Page 9 of 21

 

¢ |

INSURANCE COVERAGE

 

Nin oer that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

 

15. Do you carry accident Insurance? [| Yes If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number. No

 

16. Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible?

[_] Yes No

17. \f deductible, state amount.

 

 

18. If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts).

 

19. Do you carry public liability and property damage insurance? C] Yes if yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code). No

 

claim form.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to completely execute this form or to supply the requested material within
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is
mailed.

If instruction is needed in completing this form, the agency listed in item #1 on the reverse
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. |f more than one agency is
involved, please state each agency.

The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative
must be presented in the name of the claimant. If the claim is signed by the agent or
legal representative, it must show the title or legal capacity of the person signing and be
accompanied by evidence of his/her authority to present a claim on behalf of the claimant
as agent, executor, administrator, parent, guardian or other representative.

If claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form.

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate

Complete all items - Insert the word NONE where applicable.

DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
TWO YEARS AFTER THE CLAIM ACCRUES.

The amount claimed should be substantiated by competent evidence as follows:

(a) \n support of the claim for personal injury or death, the claimant should submit a
written report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
hospital, or burial expenses actually incurred.

(b) In support of claims for damage to property, which has been or can be economically
repaired, the claimant should submit at least two itemized signed statements or estimates
by reliable, disinterested concerns, or, if payment has been made, the itemized signed
receipts evidencing payment.

(c) In support of claims for damage to property which is not economically repairable, or if
the property is lost or destroyed, the claimant should submit statements as to the original
cost of the property, the date of purchase, and the value of the property, both before and
after the accident. Such statements should be by disinterested competent persons,
preferably reputable dealers or officials familiar with the type of property damaged, or by
two or more competitive bidders, and should be certified as being just and correct.

(2) Failure to specify a sum certain will render your claim Invalid and may result in
forfeiture of your rights.

 

This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and
concerns the information requested in the letter to which this Notice is attached.
A. Authority: The requested information is solicited pursuant to one or more of the
following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.R.
Part 14.

 

PRIVACY ACT NOTICE

B. Principal Purpose: The information requested is to be used in evaluating claims.

C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
submitting this form for this information.

D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
requested information or to execute the form may render your claim “invalid.”

 

 

form(s) to these addresses.

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mail completed

 

STANDARD FORM 95 REV. (2/2007) BACK

 
Case 4:19-cv-02847 Document 1 Filed on 08/01/19 in TXSD Page 10 of 21

To whomever can & may assist:

1 filed an EEO with the Department of Homeland Security over 18 months ago (October 2017}. | experienced discrimination, harassment,
retaliation, law enforcement intimidation, and experienced a hostile work environment.| was terminated under charge “reasons with no fault of
your own’ in December 2018 and I'm still experiencing retaliation & intimidation presently. | was advised by agency employees, it’s
unnecessary to go through US EEOC but because I'm experiencing stall tactics, | request US EEOC to accept this memorandum and
attachments as me Filing A Charge. | request US EEOC to review all the information provided, investigate, and provide a notice to sue as soon
as possible. | have an attorney, Alan Lescht in Washington DC (contact information included). Initially, he said my case was impossible to lose
and demanded the right to sue immediately after mediation. The agency has had ample time to investigate, requested extensions, and they

are giving me the run around in an attempt for me to drop my case. If this case reaches US District Court, | request trial by jury.

Thanks in advance & Very respectfully,
Airica S. Walthall

832-276-9805 / airicawalthall@yahoo.com
Case 4:19-cv-02847 Document 1 Filed on 08/01/19 in TXSD Page 11 of 21

wos

! To whomever can & may assist:

{ filed an EEO with the Department of Homeland Security over 18 months ago (October 2017). | experienced discrimination, harassment,

 

fetallation, law enforcement intimidation, and experienced a hostile work environment_| was terminated under charge “reasons with no fault of

atallation & intimidation presently, | was advised by agency employees, it's

 

unnecessary to go through US EEOC but because I’m experiencing stall tactics, | request US EEOC to accept this memorandum and
attachments as me Filing A Charge. | request US EEOC to review all the information provided, investigate, and provide a notice to sue as soon
as possible, | have an attomey, mae in Washington DC (contact information included). Initially, he sald my case was impossible to lose
and demanded the right to sue immediately after mediation. The agency has had ample time to investigate, requested extensions, and they

are giving me the run around in an attempt for me to drop my case. Please assist and advise.

Thanks In advance & Very respectfully,
Airica S. Walthall
832-276-9805 / airicawalthall @ yahoo.com

AZ fla er feorzcriow JOU fae
ye sa Js Ane LUCMNES. Sts fat 7 Santon
ALPEN TOD We 4s fEwe fo Zz aa “
Yik CTnse Laeunes feo Fos ds LORE.

Yleventie.ess, fle Tamerr wls JeoparoiLeL
Liaw Lee Japsieh Lo C2"

AZ tbe LeaPOR MED _Sombive WW Tanvee

SEAN CETOENT a LGETRUCTING pr LOE,
JREVEN ISU GO he fein ee JE LNB SAUL ,

fed PR EW Te ORION thorec TIONS
Case Ye, Document 1 Filed on 08/01/19 in TXSD Page 12 of 21

piewomenep Ja LES Conroven7s

(0 STATEMENT OF COMPLAINT

Wrongful Discharge / Constructive Discharge by DHS ICE Federal Law Enforcement Management - (managers
found guilty by this investigation and the case investigation of others for the exact unethical & illegal behaviors). |

 

experienced harassment, discrimination, and exploitation for years under DHS. After treatment became extremely
disparate and intolerable, | filed an official complaint and requested investigations of all mistreatment. Within days of me
filing the official complaint the mistreatment worsened, | experienced law enforcement intimidation, and then | was
threatened to leave the office. Also, within days management moved me to a new section, new team, and new
assignment / new job. | was further isolated, restricted from receiving emails, trainings, and meetings given to my peers
and management even after | expressed to 3 different managers and several colleagues, | desired to stay with DHS ICE in
Houston despite the issues (this was recorded and in writing). Management knew these things were going on even before
| filed a complaint and requested protection. This can be proven by the "security overtime details" assigned to me and my
homes (muitiple places of residences over years) that took place prior to me going to management and afterwards. Instead
of notifying me officially and correcting the matters properly management attempted to do a cover-up, even after | filed my
complaint and requested an investigation. Here forth, |! was harassed more, ridiculed inside & outside the office amongst
my peers, exploited, and daily intimidated by law enforcement, until the hostile work environment forced me to resign and
transfer from DHS ICE - Houston TX to DHS USCIS — Arlington VA. The harassment and intimidation followed me to the
new city & new department. A manager informed me, this was done (with a plan put in place by management) in attempt
to intimidate me to drop my complaint which is now a lawsuit, the agency has asked me multiple times if | was still pursuing
my complaint/justice or would | consider dropping it. This same manager informed me this was a joint task force matter by
multiple departments. DHS Managers elongated & worsened threat, discrimination, and harassment by participating in
unethical & illegal actions and participating in the cover up. DHS managers learned of threats, defamation, and
harassment of me & my family but covered up these things because managers were found to be involved with these illegal
actions as well as other illegal actions. | was advised by two Senior DHS managers; the harassment & threats were
intentionally allowed to worsen inside office and then outside to my personal life to produce intimidation and fear in attempt
to cover up liability. It would be silly of me to think my personal data, email, internet, personal cameras are tamper proof
but | don't expect my colleagues in law enforcement / public service to illegally and unethically tamper with these things
and use the information for any reason; certainly not for intimidation and exploitation. Again, | was advised this was a joint
taskforce by multiple departments. | have records and identification for all assignments, orders, supervisory and personnel
contacts for all 17 years of federal service (military & civilian), as well | have my record of service from the State of TX. To
my understanding, the officers involved in the illegal searches and data exploitation ail fall under DHS, £277 DOD, VA,
IRS, and State of TX. Under the Color of Law and then by utilizing extreme Officer Misconduct, officers unethically and
illegally used their fawful authority and/or government databases to access my door entry codes, personal home cameras,
obtain personal information, banking, financial, medical records after | declined intimate relationships (sexual harassment).
| was then extremely discriminated, ridiculed, and exploited based on sexual orientation, political opinion, religious views,
Case 4:19-cv-02847 Document 1 Filed on 08/01/19 in TXSD Page 13 of 21

d VA disability which then effected my workplace environment and other opportunities | applied for but was not given
(Prohibited Practices). Unfortunately, for their personal & professional benefit my personal life, data, investment, and
business information was exploited through illegal searches then shared with the peers of these people, and so on. All of
this was attempted to be covered up by law enforcement. | reported my EEO, Harassment, Hostile Work Environment
complaint to the Assistant Field Office Director in October 2017. Before | left Houston TX in November 2017, this same
Assistant Field Office Director was heard on the phone numerous times in phone conferences with Houston Police
Department (HPD) discussing officer's involvement. During one of these conversations ICE managers and HPD discussed
early retirement for officers (plural). The Houston Police Department emailed me in Spring 2018 and stated DHS informed
them they would handle the investigation (this is documented by emails).

Retaliation — Amongst the other mistreatment, after | filed the complaint in October 2017 | was transferred to a new
section, then experienced isolation from colleagues and much more harassment and intimidation. My manager at the time
asked the Assistant Field Office Director with me present, “what do we need to do to get her out of here (and she
continued to ask me if | was willing to accept a re-assignment in another city) (this is documented & recorded).

Extensive Illegal Searches of personal belongings (managers found guilty by this investigation and the case
investigation of others for the exact unethical & illegal behaviors). To include illegal searches to retrieve personal
data, business plans & ventures used for exploitation for others to benefit. The US Department of Justice defines
obtaining a person for labor or services through the use of trickery, coercion, or fraud for the purpose of
involuntary servitude, benefit, and/or profit as human trafficking (to my understanding these actions derived from
public servants abusing their powers and legal authorities for access and sharing this information with their peers
for benefit). Exploitation included illegal searches of personal phone, personal computer, personal text messages,
personal emails, personal phone call monitoring, medical records, my personal home security cameras inside and outside
home, as well as monitoring and following me by vehicles over an extensive periods (years) without warrant. | was
advised by multiple local government, DHS & DOD managers; | have every right to sue and some of the people would be
lucky to not face criminal prosecution. | was advised | was also being retaliated because | had notes stored for some
things found to be unethical, illegal. DHS, DOJ, DOD, and officers that fall under the state of Texas were identified.
Therefore, | requested the Whistle Blower protections to ensure the safety of me and my loved ones.

Sexual Harassment - (managers found guilty by this investigation and the case investigation of others for the exact
unethical & illegal behaviors). | was harmed by the sexual harassment, retaliation, discrimination, defamation, and hostile
work environment created as these things were done most recently to intimidate me from going forward with my case and
harm me professionally after | declined to carry on intimately / romantically with Officers. On multiple occasions, | declined
to become intimate with colleagues, or go to after work parties, participate in 3somes, swinging, and drinking. There is
Case 4:19-cv-02847 Document 1 Filed on 08/01/19 in TXSD Page 14 of 21

(o at all wrong with drinking & parties ~ { just tried to avoid it with my colleagues in attempt to avoid situations such as

this — a lawsuit.

EEO Discrimination — Political Opinion —- Rumors and lies were spread and encouraged by officers and management
based on their participation, mockery, ridicule, and the defamation this created. Allegations included: I’m an adamant
Republican, ashamed of my own race (which | am black and unashamed & proud of my race). Statements were made
inside and outside the office that | prefer the company of whites over minorities (this is ridiculous and untrue but told
enough times that it created stigma and defamation). I’m open to the company, ideas, and working with all individuals of
all nationalities, I'm far from prejudice. Specifically referring to my political views, they are indeed bi-partisan, I'm open to
the political strategies, agendas, and actions of both parties who want to do what's right for his or her constituents,

nevertheless, I've never voted Republican on any ticket.

EEO Discrimination — Disability (ADA), HIPAA, AND FMLA LAW VIOLATIONS — (managers found guilty by this
investigation and the case investigation of others for the exact unethical & illegal behaviors). DHS managers violated ADA
& HIPAA laws by revealing some of my true medical conditions, while exaggerating and lying and spreading rumors about
medical conditions | do not have in order to support their agendas. For example — lying and informing my work colleagues
that my VA disability conditions were falsified by me (which is untrue), spreading false rumors that | have sexually
transmitted diseases (which | do not), and spreading rumors that | am mentally unfit to raise my child (which is untrue and
my child is none of my employers business). Officers used illegal monitoring, searches, & seizures without warrant and
based on personal emotions & opinions, biases, and discrimination to access my US mail and packages, monitored phone
calls, personal feminine items, personal emails, personal photos, and even personal websites that | had prior accessed.
This information was shared, joked about referring to my VA disability and medical records inside & outside the office
access which further slandered my career.

Side note - EEO Discrimination — Disability (ADA), HIPAA, AND FMLA LAW VIOLATIONS - Due to the extreme

harassment and hostile workplace environment. In March 2018, | was approved for 12 months of FMLA due to the
severity of medical circumstances derived from extreme stress & anxiety after experiencing retaliation and law
enforcement intimidation long term. However, after me and the attorney Alan Lescht met with DHS mediators in April 2018
with no resolution from management, | was placed in AWOL status and repetitively asked to return to work and accept
another position. After many months of me refusing to step down to a lesser position, the agency then took me off AWOL
status and returned me under FMLA until they decided to terminate me under REASONS WITH NO FAULT OF MINE.

EEO Discrimination - Sexual Orientation (managers found guilty by this investigation and the case investigation of
others for the exact unethical & illegal behaviors). Managers used illegal monitoring, searches, & seizures without warrant
and based on personal emotions & opinions, biases, and discrimination to access my US mail and packages, monitored
Case 4:19-cv-02847 Document 1 Filed on 08/01/19 in TXSD Page 15 of 21

y personal phone calls, personal feminine items, personal emails, personal photos, and even personal internet sites that
| had prior accessed. Information was shared about former people | dated. | was "slut shamed" for relationships over 20
years ago and any of the same sex relationships | shared with other women were compared to bestiality. This information
was shared, ridiculed, joked about inside & outside the office referring to my sexual orientation. This is a great example
describing how the unethical & illegal actions, retaliation, discrimination, and defamation were so extreme that my

professional career was dismantied.

EEO Discrimination - Religion - (managers found guilty by this investigation and the case investigation of others for the
exact unethical & illegal behaviors) - employees literally spoke against LGBT couples and condemned them to hell. This
was done often enough that several officers spoke out in a training class against LGBT couples with management leading
the class and nothing was said or done to correct or stop these individuals from condemning LGBT people as going to hell,
mentally unfit, and advising me of bible scriptures. Before leaving ICE ERO - Houston TX in November 2017, | literally
had 5 Houston ICE Officers attempt to minister scripture to me to convince me of their beliefs. Two of these Officers
randomly asked if they could pray over me at work. I'm a Christian as well but | don't attempt to teach or convince my
beliefs to others or condemn anyone to hell, especially not while at work. Officers used illegal monitoring, searches, &
seizures without warrant and based on personal emotions & opinions, biases, and discrimination to access my US mail
and packages, monitored phone calls, personal feminine items, personal emails, personal photos, and even personal
websites that | had prior accessed. This information was shared, ridiculed, and joked about inside & outside the office

referring to my religion and spirituality.

EEO Discrimination - Gender (female) - (managers found guilty by this investigation and the case investigation of others
for the exact unethical & illegal behaviors biased against females for promotions & opportunities). Officers used illegal
monitoring, searches, & seizures without warrant and based on personal emotions & opinions, biases, and discrimination
to access my US mail and packages, monitored phone calls, personal feminine items, personal emails, personal photos,
and even personal websites that | had prior accessed. This information was shared, ridiculed, and joked about inside &

outside the office referring to my gender and sexual orientation

EEO Discrimination — Parental Status Discrimination - (managers found guilty by this investigation and the case
investigation of others for the exact unethical & illegal behaviors biased against parents for promotions & opportunities).
As well, for me particularly Officers used illegal monitoring, searches, & seizures without warrant and based on personal
emotions & opinions, biases, and discrimination to access my teenage daughter for inappropriate sexual solicitation as
early as age 13. This can be validated in our phone records to reflect the addresses of the Officers who inappropriately
emotionally & sexually solicitated my child by hundreds of phone calls and text messages.
Case 4:19-cv-02847 Document 1 Filed on 08/01/19 in TXSD Page 16 of 21

EEO Discrimination - Race — (managers found guilty by this investigation and the case investigation of others for the
exact unethical & illegal behaviors biased against minorities for promotions & opportunities). As well, for me particularly
Officers some officers (to include managers found guilty by this investigation and others) using racial slurs to identify me
such as: nigger, ape, monkey, and dog. Officers aiso used police powers and illegal searches, & seizures without warrant
to circumvent mail, packages, medical records and personal belongings accessing personal feminine items, medications,
personal emails, personal photos, and even personal websites that | had prior accessed. This information was shared,
joked about inside & outside the office referring to my gender and sexual orientation, (including offensive jokes, threats,

intimidation, insults, interference with work performance, and constructive discharge.

Prohibited Personnel Practices - Veterans experienced Discrimination for Hiring, Promotions, Transfers,
Disparate Disciplinary Sanctions & Terminations (managers found guilty by this investigation and the case
investigation of others for the exact unethical behaviors biased against veterans for promotions & opportunities). As well,
for me particularly due to harassment, retaliation and veteran preference bias | as well as others have been disciplined and
terminated with bias, denied promotions and opportunities we applied for (and much more qualified than those selected).

Veteran preference, created to assist veterans in hiring practices, was unfortunately used against us.

Prohibited Personnel Practices - Revoked Security Clearance (managers found guilty by this investigation and the
case investigation of others for the exact unethical behaviors). Due to extreme defamation, intimidation and harassment |
was identified as being a security risk and possibly gang or terrorist linked — all untrue. | was also identified as an unfit
mother, alcoholic, drug abuser, drug dealer, and mentally unstable — all untrue. I'm not perfect but !’m a great mother. |
consume 4 to 2 alcoholic servings (1 to 2 cups/glasses of alcohol) a month, and | I've never used or sold any type of drugs
- ever. The persons responsible for dispatching any message of me being unfit were made from exes of mine from many
years ago and/or people | later declined to begin or resume intimate/romantic relationships with - clearly they are biased,
and have been malicious with these false statements and even influenced by payoffs. | tried to avoid office romances to
avoid the inevitable drama that often follows it. I've never dated or became intimate with anyone on the job. However,
when officers learned | had history with a female officer on the job due to jealousy & bias, all allegations, harassment,
discrimination, intimidation, and a hostile work environment created a firestorm. Unknown to my coworkers, the situation |
shared with this female | worked with was over a decade ago — before joining DHS. Lastly, | was advised my most recent
ex-partner who also happened to be female had equally the same admirers on the job / in law enforcement which created
even more chaos in the fire, as the 3 of us regularly declined romantic advances from other officers.

Obstruction of Justice (managers found guilty by this investigation and the case investigation of others for the exact
unethical behaviors). The crime or act of willfully interfering with the process of justice and law especially by
influencing, threatening, harming, or impeding a witness, potential witness, juror, or judicial or legal officer or by
furnishing false information in or otherwise impeding an investigation or judicial / legal process.
Case 4:19-cv-02847 Document 1 Filed on 08/01/19 in TXSD Page 17 of 21

SUMMARY OF COMPLAINT

| was harmed by the sexual harassment, retaliation, discrimination, defamation, and hostile work environment created as
these things were done most recently to intimidate me from going forward with my case and harm me professionally after |
declined to carry on intimately / romantically with Officers. | was terminated under charge “reasons with no fault of your
own” in December 2018 and {'m still experiencing retaliation & intimidation presently.

After | filed my complaint of harassment and discrimination | was moved to a new section, new team, new office
immediately within 2 to 3 days. | was isolated, ridiculed by other managers and peers joking and sharing stories about my
personal life and investigation, excluded from staff meetings and trainings, lies were circulated that | was HIV positive and
had other STD’s, my medical history was shared and discussed between management and my peers (my equals), they
used intimidation tactics even using government vehicles and databases. Eventually | was constructively forced out of
DHS. Before departing DHS ICE Houston TX, the supervisor threatened retaliation by stating she could give negative
feedback about me for referrals and promotions. She also stated she knew peopie in my personal life that was giving her
information about me. My family and friends live out of state, |’m a private person, therefore this led me to believe my
supervisor was prying into my personal! life and she admitted she was discussing me outside of work with others with
matters unrelated to work (this is recorded & documented). | later learned DHS managers including this one, indeed

contacted people in my personal life in attempt to slander and discredit me professionally.

At the time my immediate Supervisor was Supervisory Detention and Deportation Officer #HHHHHH. In a meeting, she
asked the Assistant Field Office Director what must be done to get me out of the office. | became concerned when this
same manager, asked me multiple times where | was keeping my service weapon during work hours. | was uncertain if
she was warning me of a threat, but | was compelled to believe this because around the same time frame another ICE
Agent came to me stating | need to get Concealed Handgun License for personal carry outside work. This information was
random and 2 different Federal Agents asking questions concerning the location of my weapon in a matter of weeks had
never happened to me during my 17-year career. As well this information in combination with the harassment | was
dealing with, and my daughter being solicited and harassed by the same people (which is unethical, illegal, and erratic), |
felt our safety was threatened. When my manager asked the Assistant Field Office Director, “what needs to be done to get
me out of the office” by the tone of her voice | knew it was an urgent matter to rid me from the office and / or it was a

matter of my safety.

| have 17 years of federal service, an AAS in Criminal Investigations, BS in Criminal Justice, and | have an MBA with a
concentration in Government Contracting and Acquisitions that | was intending to use in a future Federal Executive
position before retiring. Before this matter, | was well respected on the job and steadily climbing the career ladder.

However, after all the negative feedback that was deliberately and maliciously broadcasted and slandered throughout the
Case 4:19-cv-02847 Document 1 Filed on 08/01/19 in TXSD Page 18 of 21

department as well as into my personal life, my professional career and reputation is now severely damaged, tarnished,
and opportunities now are at minimum and restricted. As of December 2018, | lost my job. My 6-figure salary and benefits
have been taken away from me and my future earning potential to grow further and promote at an even higher salary is
now gone due to foolishness, discrimination, retaliation, and unethical & illegal acts by law enforcement. As well, I've
almost exhausted my savings and the credit profile that was excellent before is now minimal due to this catastrophe.

These things mean a lot to a single mother that was also assisting family members financially.

This matter has been overwhelming and harmful to me and my daughter as we both developed health conditions. The
medical conditions derived by me are stress & anxiety related and are much better today. In 12 months, my ninth-grade
daughter and | relocated cross country twice in attempt to resolve the matter at work while my daughter was also

experiencing harassment from these same individuals.

As well, some of the officers held responsible for unethical and illegal police misconduct were able to transfer, some were
given severances, and some were able to retire early with pension without encountering any obstacles or financial
burdens. All the while, | have been terminated, with my pension still pending since | submitted it August 2018, my credit
was excellent before this incident and now it is destroyed, as I've been living off my credit cards, and almost exhausted
savings. This matter has been horrific for a single-mother coming from a six-figure salary and living comfortable but
modestly to ensure the welfare of my daughter is good no matter what. However, for the first time in my life I've had to
request government assistance (unemployment —which was declined). For the first time in my 15-year old daughter's life
she's beginning to question our welfare and if we're going to be alright (financially and safety). My daughter and | have
loss our once enjoyable life and | am being punished for filing complaint on DHS for sexual harassment, discrimination,
hostile work environment, exploitation, constructive discharge, retaliation, and law enforcement intimidation, unethical, and

illegal acts.

After harassment and hostile work environment became intolerable, | then filed an official complaint. After this | was
informed in secrecy by managers and other officers about reckless defamation, exploitation, and a threat to me and this is
when | also officially requested whistleblowers protections for me and my loved ones. Management already knew of these
things and this can be proven by the "security overtime detail” assigned to me and my homes that took place prior to me
going to management and afterwards. Instead of notifying me officially and correcting the matters at hand, after | filed my
complaint | was harassed even more, ridiculed, exploited, intimidated by law enforcement, and forced to resign and
transfer to another DHS department. This was done in attempt to intimidate me to drop my complaint which is now a

lawsuit, the agency has asked me multiple times if | was still pursuing my complaint/justice or would | consider dropping it.

It's disturbing to know law enforcement officers are comfortable participating in a cover up, including some federal law

enforcement, intelligence analysts, and other officers wno elongated and worsened harassment, exploitation, and
Case 4:19-cv-02847 Document 1 Filed on 08/01/19 in TXSD Page 19 of 21

\‘

discrimination and other illegal actions such as denied promotions and opportunities | applied for, threatened prosecutions
of people | know, illegal phone monitoring and illegal searches of my personal belongings, personal mail & packages,
personal email & social media accounts, medical records, and personal surveillance cameras (that included my home life,
15 year old daughter, and intimate partner - some of my and my daughter's activities private and intimate, were illegally
recorded by audio & video by officers - this was discussed and ridiculed inside and outside the office with colleagues
including some managers) (and | was also advised in secrecy by management my then partner — cooperated with law

enforcement and received substantial compensation).

Considering everything I've encountered, it is unimaginable what inhumane treatment & discrimination may be taking place
under the DHS umbrella to the millions of immigrants that enter this country and later adjudicate to DHS clients, then
Lawful Permanent Residents, and eventually many become United States Citizens. | never will portray myself as a perfect
employee, however | gave the federal government 17 years of efficient work, great attitude on the job, excellent
performance appraisals, however | was professionally lynched because | refused to date, become intimate, participate in
ménage trois, get drunk, and party with my colleagues and managers. Again, nothing wrong with having a good time and
occasionally drinking & partying. | only attempted to decline these things with colleagues to avoid drama. Managers &
colleagues even informed me because | declined these invites; amongst biases, gossip was encouraged to turn into
harassment, defamation, exploitation, discrimination, isolation, intimidation, and even illegal searches with planned motives

to destroy me professionally and personally.

If illegal and unethical actions are acceptable for a black, female federal agent that was once a golden employee (who just
happened to decline on the job romantic advances - WITH EXCEPTION TO UNDERCOVER OFFICERS THAT
APPROACHED ME CONSISTENTLY IN MY PERSONAL LIFE FOR YEARS IN ATTEMPT TO ENTRAP ME IN CRIMINAL
ACTIVITY), what illegal and unethical actions are also acceptable to other employees and the millions we serve as public
servants by these agency employees based on the same poor decision making skills, illogical reasoning, biases, and

discrimination they used on me and my innocent teenage daughter?
A gpeginuss 119 OEEAT OAK EE VME OD Alo LEK LE P-1-1P

To whomever can & may assist:

f'm requesting support and assistance with a matter that includes unethical and illegal actions by local and federal law enforcement officers to .
include; a cover-up of sexual harassment, religious discrimination, exploitation, obstruction, extreme law enforcement Intimidation, illegal
searches, and inappropriate emotional & sexual solicitation of my 15 year old daughter (she was 13 when it began and unfortunately this can
be validated by hundreds of text and calls that reflect the location of my then colleagues).

I've lost my job since then. After | filed an official complaint and requested investigations, | was moved by management to a new section, new
job/ new assignment and ridiculed, isolated, intimidated, and harassed even more. | was isolated, restricted from receiving emails, trainings,
and meetings given to my peers and management even after | expressed to 3 different managers and several colleagues, ! desired fo stay with
the organization despite the issues (and this was recorded and in writing)._{ was terminated under charge ‘reasons with no fault of your own’ in

till experiencing

    

A manager informed me, this was done (with a plan put in place by management) In attempt to intimidate me to drop my complaint which is
now a lawsuit, the agency has asked me multiple times if | was still pursuing my complaint/justice or would | consider dropping it. This same
manager informed me this was a joint task force matter by multiple depariments. DHS Managers elongated & worsened threat, discrimination,
and harassment by participating In unethical & Illegal actions and participating In the cover up. DHS managers leamed of threats, defamation,
and harassment of me & my family but covered up these things because managers were found to be involved in these illegal actions as well as
other illegal actions. Under the Color of Law and then by utilizing extreme Officer Misconduct, officers unethically and illegally used their lawful
authority and/or government databases to accass my personal home cameras, obtain personal information, banking, financial, medical records
after | declined intimate relationships (sexual harassment). | then faced extreme discrimination, | was ridiculed, and exploited based on my
sexual orientation, political opinion, religious views, and VA disability. These things collaboratively and overall were a major catastrophe in my
workplace environment and other opportunities | applied for outside but was not given based on blas & retaliation, which are absolutely
Prohibited Practices. All of this was attempted to be covered up by law enforcement. | reported a complaint of EEO Infractions, Harassment,
Hostile Work Environment to the Assistant Field Office Director in October 2017. Before | left Houston TX In November 2017, this same
Assistant Field Office Director was heard on the phone numerous times in phone conferences with Houston Police Department (HPD)
discussing the illegal actions of officer's that participated. During one of these conversations ICE managers and HPD discussed early
retirement for officers (plural) to assist in covering up the liability. The Houston Police Department emailed me in Spring 2018 and stated DHS
management informed them they would handle the Investigation (this is documented by emails) (however nothing has been done).

Another manager informed me the department was literally attempting to isolate me from everyone both professionally and personally and this
was encouraged by management creating an extreme hostile work environment, ridicule and defamation that created the end result of me
losing my 17 year career in community service, lost work relationships and even turmoil in personal relationships. He stated, these things were
encouraged to isolate me and my daughter from receiving any support and assistance, while | exhaust my finances, savings and credit to fight
my case alone, after losing my job, and paying expensive attomey fees. This plan by DHS management is disturbing in more ways than one. |
haven't received a paycheck since March 2018, I've been toughing out bills, paying attorney fees, and supporting me and my child from what !
have preserved in my own personal savings. All the while, I've learned that some of the officers who participated in Illegal actions and
discrimination received payoffs, transfers, and / or early retirements. I've been blacklisted and I’m now concerned just how long the retaliation
and intimidation will drag on.
Case 4:19-cv-02847 Document 1 Filed on 08/01/19 in TXSD Page 21 of 21

1" Mig GELEV OM MFO Dy paces 7/206

| was given information by four colleagues, my ex-partner & another former
“friend” deceived me and slandered my name to management, causing
allegations, discrimination, and retaliation by management. I’m unsure which
person said what — nevertheless, there is no space for rumors, biases, and hurt
feelings from former romances in the workplace. | always try to refrain from
office romances to prevent chaos but when two consenting adults choose to date,
those feelings, thoughts, and opinions should be kept out of the workplace to
prevent discrimination, harassment, and retaliation.

| was involved with the former “friend” over 15 years ago before we started
working for the agency. If my last partner / ex-partner was or is a government
employee in any capacity — | did not know this. | was informed my ex-partner
cooperated with law enforcement and/or the military. The home we found,
shared, and both shared insurance, bills, finances, and banking accounts is located
at 20435 Moonwalk Drive Humble TX 77338.

Not surprisingly, my ex-partner and | have parted ways as this catastrophe didn’t
help our relationship. Nevertheless, towards the end of our relationship | was
informed by three of our banking accounts that her name did not match her SSN.
This most likely means this individual was indeed using at least a partial false
identity and/or possibly working undercover in some capacity the 4 years we
shared our lives (including bringing her into the life of my teenage daughter).
Whatever the case, | expect to be compensated for “lost time” and “exploitation”,
harassment, and retaliation that clearly the government put in place and had full
knowledge of acts and actions. (I was introduced to this person by a 3 person —
we were “set-up” to date).

** Link this case information to similar prior cases, government affiliations,
persons, addresses, accounts, and recently created businesses, financial trusts,
real estate, vehicles, etc. — case solved.

**! will not reveal the sources of these people unless I’m forced to go to court, in
which they will receive immunity and retaliation protections.
